DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following action is in response to the applicant’s Request for Continued Examination dated 11/21/2022, that was in response to the Office action dated 6/22/2022. Claims 1-10, 12-19, 21 and 22 are pending, claim(s) 1, 9 and 22 has/have been amended, while claim(s) 11, 18, 20 and 23 have been cancelled.
Response to Arguments
Applicant's arguments filed 9/20/2022 have been fully considered but they are not persuasive. The reasons for the applicant’s remarks not being persuasive are given below.
The applicant respectfully submits that Zarembra discloses a burner configured to burn gases released from the instrument after they have been separated through the column of the instrument to analyze these gases, and to distinguish over the prior art the claims have been amended to show: the gas inlet of the burner to be "fluidically connected to a sample injector that is fluidically connected to a gas entrance of the instrument, configured to allow entry of the gas from the sample injector of the instrument into the burning chamber." There is no dispute of what the art teaches, however it is believed that as the claim is currently written, the fact that the gases are burned after they have been separated does prevent art from still showing a gas inlet as claimed, e.g. “a gas inlet fluidically connected to a sample injector that is fluidically connected to a gas entrance of the instrument”; the gas is still coming from the gas instrument, implying fluidly connected. For the record, the claim will be interpreted as the gas coming from the exit of the apparatus (gas chromatograph), since the support in paragraph 0072 is directed toward the claimed invention and not the prior art. It is agreed that Zaremba does not teach a specific structure of “a sample injector”, however it will be shown that this is an obvious modification. For these reasons, the applicant’s remarks are not persuasive, and Zaremba is considered pertinent art that substantially discloses the claimed invention.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sample injector must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The claim will be interpreted as the gas coming from the exit of the apparatus (gas chromatograph), since the support in paragraph 0072 is directed toward the claimed invention and not the prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-8, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zaremba et al [4311664], further in view of Issenmann [4798805].
With respect to claim 1, Zaremba discloses: A burner configured to burn a gas released from an instrument, the burner comprising: a burning chamber (4); a gas inlet (10), configured to allow entry of the gas from an injection port (see reproduced figure below) of the instrument into the burning chamber; an oxygen mix inlet (11), configured to allow entry of an oxygen mix into the burning chamber; a flammable gas inlet (9), configured to allow entry of a flammable gas into the burning chamber, and an igniter (col 3, line 32-53), capable of igniting gases in the burning chamber [see FIG 1, col 3, line 8-31].

    PNG
    media_image1.png
    383
    619
    media_image1.png
    Greyscale


Zaremba further discloses:
{cl. 3} The burner of claim 1, wherein the burner (4) is an external unit that is configured to be connected to an existing instrument [see FIG 1].
{cl. 4} The burner of claim 1, wherein the burner (4) is part of the instrument [see FIG 1, “a part of” is broadly interpreted as any type of physical contact].
{cl. 5} The burner of claim 1, wherein the instrument is a gas chromatography (GC) instrument [see abstract].
{cl. 6} The burner of claim 5, wherein the gas (9) comprises a flammable carrier gas [see abstract].
{cl. 7} The burner of claim 6, wherein the flammable carrier gas (9) is hydrogen [see abstract, FIG 1, with reference to “H.sub.2 in”].
{cl. 8} The burner of claim 5, wherein the gas is released from an injection port of the GC instrument [see FIG 1, reference to “column effluent”].
With respect to claim 22, Zaremba discloses: A method for burning a gas emitted from an instrument, the method comprising: providing an oxygen mix (via stream 11) and a flammable gas (via stream 9) to a burner (4) configured to burn a gas (via stream 10) emitted from an injection port of the instrument; igniting a flame in the burner (col 3, line 8-31), and directing the gas emitted from the instrument to the burner [see FIG 1, col 3, line 8-col 4, line 27, emphasis added to col 4, line 20-27].
Regarding claims 1, 3-8 and 22, Zaremba does not disclose the sample injector.
Issenmann makes up for these deficiencies by teaching a burner (14) wherein
{cl. 1} a gas inlet (36) fluidically connected to a sample injector (20, 21, 19, 17) that is fluidically connected to a gas entrance of the instrument (21), configured to allow entry of the gas from an injection port the sample injector of the instrument into the burning chamber (14) [col 3, line 24-col 4, line 35] and
{cl. 22} a sample injector (20, 21, 19, 17) fluidically connected to a gas entrance of the instrument; igniting a flame in the burner; and directing the gas emitted from the sample injector that is fluidically connected to the gas entrance of the instrument to the burner [see FIG 2, col 3, line 24-col 4, line 35].
It would have been obvious at the time of filing the invention to modify the invention of Zaremba with the teachings of Issenmann because Issenmann provides an injector that allows for precise control in delivering a desired amount of flow for the combustion reaction.
Claims 2, 9, 10, 12-19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zaremba et al [4311664], in view of Issenmann [4798805] further in view of Heuvel [20080121015].
With respect to claim 9, Zaremba discloses: A system for controlling the burning of a gas emitted from an instrument, the system comprising: a burner (5) configured to burn a gas emitted from an injection port of an instrument, the burner comprising: a burning chamber (4); a gas inlet (10), configured to allow entry of the gas emitted from the injection port of the instrument into the burning chamber; an oxygen mix inlet (11), configured to allow entry of an oxygen mix into the burning chamber; a flammable gas inlet (9), configured to allow entry of a flammable gas into the burning chamber; an igniter (col 3, line 32-53), capable of igniting gases in the burning chamber [see FIG 1, col 3, line 8-col 4, line 27, emphasis added to col 4, line 20-27], however does not disclose the flame detector and controller as further claimed, or the sample injector.
Regarding claims 9, Zaremba does not disclose the sample injector.
Issenmann makes up for these deficiencies by teaching a burner (14) wherein: a sample injector (20, 21, 19, 17)that is fluidically connected to a gas entrance (36) of an instrument, the burner comprising: a burning chamber (14); a gas inlet (36) fluidically connected to the sample injector (17) that is fluidically connected to the gas entrance of the instrument (20), configured to allow entry of the gas emitted from the injection port sample injector of the instrument into the burning chamber [see FIG 2, col 3, line 24-col 4, line 35].
It would have been obvious at the time of filing the invention to modify the invention of Zaremba with the teachings of Issenmann because Issenmann provides an injector that allows for precise control in delivering a desired amount of flow for the combustion reaction.
Zaremba further discloses:
{cl. 14} The system of claim 9, wherein the burner (4) is an external unit that is configured to be connected to an existing instrument [see FIG 1].
{cl. 15} The system of claim 9, wherein the burner (4) is part of the instrument [see FIG 1, “a part of” is broadly interpreted as any type of physical contact].
{cl. 16} The system of claim 9, wherein the instrument is a GC instrument and the gas is a GC gas [see abstract].
{cl. 19} The system of claim 16, wherein the GC gas comprises a flammable carrier gas [see abstract].
{cl. 21} The system of claim 16, wherein the gas (9) is released from an injection port of the GC instrument [see FIG 1].
Heuvel makes up for these deficiencies by teaching:
{cl. 2} The burner of claim 1, further comprising a flame detector, configured to detect the presence of a flame in the burning chamber [paragraph 0020 with reference to (FID)].
{from cl. 9} Flame photometric detector for a gas chromatography system having a flame detector [paragraph 0020 with reference to (FID)], configured to detect the presence of a flame in the burning chamber; a controller (240) configured to control an activity of the instrument and the burner; a flammable gas source (252) fluidically connected to the burner through the controller; an oxygen mix source (108) fluidically connected to the burner through the controller, and a power source (inherent as controller 240 is an electronic controller, see paragraph 0034] electrically connected to the burner and the instrument through the controller, wherein the controller is configured to receive signals from the flame detector of the burner, and accordingly control the activity of the instrument, or the burner, or the instrument and the burner [see FIG 2, paragraph 0024-0033].
Heuvel further teaches:
{cl. 10} The system of claim 9, wherein the controller is configured to shut off supply of power to the instrument in case a "no flame" signal is received from the flame detector [paragraph 0035, with reference to “The gas detection system 200 may also be configured to shut down the GC system 100 in response to one or more repeated occurrences of an alarm or error condition].
{cl. 12} The system of claim 9, wherein the controller is configured to control a flow rate of a flammable gas to the burner [paragraph 0034].
{cl. 13} The system of claim 9, wherein the controller is configured to control a flow rate of an oxygen mix to the burner [paragraph 0034].
{cl. 17} The system of claim 16, wherein the controller is configured to send a signal to the GC instrument to stop the running of a sample in a column of the GC instrument while the GC instrument is still on [paragraph 0033-0036].
{cl. 18} The system of claim 16, wherein the controller is configured to shut off supply of carrier gas to the GC instrument in case a "no flame" signal is received from the flame detector [paragraph 0035].
It would have been obvious at the time of filing the invention to modify the invention of Zaremba by incorporating the controller of Heuvel because Heuvel provided a controller cooperating burner elements to ensure an optimal combustion of instrument gas and provide safety measures in an unwanted event or alarm.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fine [4843016] is considered relevant art and considered if amending claims, as Fine teaches a similar burner assembly [see FIG 2, col 5, line 62-col 6, line 60, elements 14a, 18, 18a, 16].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762. The examiner can normally be reached Monday thru Friday 8am-4pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
12/16/2022